Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 15, 2006
is made by and among Accentia Biopharmaceuticals, Inc., a corporation organized
under the laws of the State of Florida (the “Company”), and the undersigned
(together with their affiliates, the “Initial Investors”).

BACKGROUND

In connection with that certain Securities Purchase Agreement of even date
herewith by and among the Company and the Initial Investors (the “Securities
Purchase Agreement”), the Company has agreed, upon the terms and subject to the
conditions contained therein, to issue and sell to the Initial Investors
(i) shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”), and (ii) warrants (the “Warrants”) to acquire shares of Common
Stock. The shares of Common Stock issuable upon exercise of or otherwise
pursuant to the Warrants are referred to herein as the “Warrant Shares.”

To induce the Initial Investors to execute and deliver the Securities Purchase
Agreement, and to consummate the transactions contemplated thereby, the Company
has agreed to provide certain registration rights under the Securities Act of
1933, as amended, and the rules and regulations thereunder, or any similar
successor statute (collectively, the “Securities Act”), and applicable state
securities laws.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Initial
Investors, intending to be legally bound, hereby agree as follows:

1. DEFINITIONS.

a. As used in this Agreement, the following terms shall have the following
meanings:

i. “Investor” means the Initial Investors and any transferees or assignees who
agree to become bound by the provisions of this Agreement in accordance with
Section 10 hereof.

ii. “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous
basis (“Rule 415”), and the declaration or ordering of effectiveness of such
Registration Statement by the United States Securities and Exchange Commission
(the “SEC”).

iii. “Registrable Securities” means (a) the Shares, (b) the Warrant Shares, and
(c) any shares of capital stock issued or issuable, from time to time, as a
distribution on or in exchange for or otherwise with respect to any of the
foregoing (including the Warrants), whether as default payments, on account of
anti-dilution or other adjustments or otherwise.

 

1



--------------------------------------------------------------------------------

iv. “Registration Statement” means a registration statement of the Company under
the Securities Act.

v. “Shares” means the shares of Common Stock purchased by the Initial Investors
pursuant to the Securities Purchase Agreement.

b. Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.

2. REGISTRATION.

a. Mandatory Registration. The Company shall (“Mandatory Registration”) prepare
promptly and file with the SEC as soon as practicable, but in no event later
than the 30th day following the date hereof (the “Filing Date”), a Registration
Statement on Form S-1 (or, if Form S-1 is not then available, on such form of
Registration Statement as is then available to effect a registration of all of
the Registrable Securities, subject to the consent of the Initial Investors)
covering the resale of all Registrable Securities. The Registration Statement
filed hereunder, to the extent allowable under the Securities Act and the Rules
promulgated thereunder (including Rule 416), shall state that such Registration
Statement also covers such indeterminate number of additional shares of Common
Stock as may become issuable upon exercise of the Warrants to prevent dilution
resulting from stock splits, stock dividends or similar transactions. The
Registrable Securities included on the Registration Statement shall be allocated
among the Investors as set forth in Section 12(k) hereof. The Registration
Statement (and each amendment or supplement thereto, and each request for
acceleration of effectiveness thereof) shall be provided to (and subject to the
approval of) the Initial Investors and their counsel prior to its filing or
other submission.

b. Payments by the Company. The Company shall use its best efforts to cause the
Registration Statement required to be filed pursuant to Section 2(a) hereof to
become effective as soon as practicable, but in no event later than the 90th day
following the date hereof. At the time of effectiveness, the Company shall
ensure that such Registration Statement covers at least 100% of the Registrable
Securities (without giving effect to any limitations on exercise contained in
the Warrants), including, if necessary, by filing an amendment prior to the
effective date of the Registration Statement to increase the number of
Registrable Securities covered thereby. If (i) (A) the Registration Statement
required to be filed pursuant to Section 2(a) hereof is not filed with the SEC
prior to the Filing Date or declared effective by the SEC on or before the 90th
day following the date hereof (the “Registration Deadline”) or (B) any
Registration Statement required to be filed pursuant to Section 3(b) hereof is
not declared effective by the SEC on or before the 60th day following the
applicable Registration Trigger Date (as defined in Section 3(b) below), or
(ii) if, after any such Registration Statement has been declared effective by
the SEC, sales of any of the Registrable Securities required to be covered by
such Registration Statement (including any Registrable Securities required to be
registered pursuant to Section 3(b) hereof) cannot be made pursuant to such
Registration Statement (by reason of a stop order or the Company’s failure to
update the Registration Statement or for any other reason outside the control of
the Investors) or (iii) the Common Stock is not listed or included for quotation
on the Nasdaq Capital Market (the “SmallCap Market”), the Nasdaq National Market
(the “National Market”), the New York Stock Exchange (the “NYSE”) or the
American Stock Exchange (the

 

2



--------------------------------------------------------------------------------

“AMEX”) at any time after the Registration Deadline hereunder, then the Company
will make payments to each Investor in such amounts and at such times as shall
be determined pursuant to this Section 2(b) as partial relief for the damages to
the Investors by reason of any such delay in or reduction of their ability to
sell the Registrable Securities (which remedy shall not be exclusive of any
other remedies available at law or in equity). The Company shall pay to each
Investor an amount equal to the product of (i) the number of Shares held by such
Investor multiplied by the per share purchase price set forth in the Securities
Purchase Agreement multiplied by (ii) .01, for each 30 day period (or portion
thereof) (A) after the Filing Date and prior to the date the Registration
Statement is filed with the SEC pursuant to Section 2(a), (B) after the
Registration Deadline and prior to the date the Registration Statement filed
pursuant to Section 2(a) is declared effective by the SEC, (C) after the 60th
day following a Registration Trigger Date and prior to the date the Registration
Statement filed pursuant to Section 3(b) hereof is declared effective by the
SEC, and (D) during which sales of any Registrable Securities cannot be made
pursuant to any such Registration Statement after the Registration Statement has
been declared effective or the Common Stock is not listed or included for
quotation on the SmallCap Market, the National Market, NYSE or AMEX (any such
payment, a “Registration Delay Payment”); provided, however, that, for purpose
of calculating the payment amount owed to any given Investor, there shall be
excluded from each such period any delays which are solely attributable to
changes required by such Investor in the Registration Statement with respect to
information relating to such Investor, including, without limitation, changes to
the plan of distribution (other than any corrections of Company mistakes with
respect to information previously provided by such Investor). All such amounts
required to be paid hereunder shall be paid in cash within five days after the
end of each period that gives rise to such obligation, provided that, if any
such period extends for more than thirty (30) days, interim payments shall be
made for each such 30 day period. Notwithstanding anything herein or in the
Securities Purchase Agreement to the contrary, in no event shall the amount of
Registration Delay Payments payable to any Investor exceed, in the aggregate,
10% of the aggregate purchase price set forth in the Securities Purchase
Agreement for the Shares held by such Investor.

c. Piggy-Back Registrations. If, at any time prior to the expiration of the
Registration Period (as defined in Section 3(a) below) the Company does not have
a Mandatory Registration in effect and files with the SEC a Registration
Statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities (other than on Form S-4
or Form S-8 or their then equivalents relating to equity securities to be issued
solely in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans), the Company shall send to each Investor written notice of each such
filing, and if, within 15 days after the date of such notice, such Investor
shall so request in writing, the Company shall include in each such Registration
Statement all or any part of the Registrable Securities such Investor requests
to be registered. Notwithstanding the foregoing, in the event that, in
connection with any underwritten public offering, the managing underwriter(s)
thereof shall impose a limitation on the number of shares of Common Stock which
may be included in the Registration Statement because, in such underwriter(s)’
judgment, marketing or other factors dictate such limitation is necessary to
facilitate public distribution, then the Company shall be obligated to include
in such Registration Statement only such limited portion of the Registrable
Securities with respect to which such Investor has requested inclusion hereunder
as the underwriter shall permit; provided, however, that (i) the Company shall
not exclude any Registrable Securities unless the Company has first

 

3



--------------------------------------------------------------------------------

excluded all outstanding securities, the holders of which are not contractually
entitled to inclusion of such securities in such Registration Statement or are
not contractually entitled to pro rata inclusion with the Registrable
Securities, (ii) after giving effect to the immediately preceding proviso, any
such exclusion of Registrable Securities shall be made pro rata among the
Investors seeking to include Registrable Securities and the holders of other
securities having the contractual right to inclusion of their securities in such
Registration Statement by reason of demand registration rights, in proportion to
the number of Registrable Securities or other securities, as applicable, sought
to be included by each such Investor or other holder, and (iii) no such
reduction shall reduce the amount of Registrable Securities included in the
registration below twenty-five (25%) of the total amount of securities included
in such registration. No right to registration of Registrable Securities under
this Section 2(c) shall be construed to limit any registration required under
Section 2(a) hereof. If an offering in connection with which an Investor is
entitled to registration under this Section 2(c) is an underwritten offering,
then each Investor whose Registrable Securities are included in such
Registration Statement shall, unless otherwise agreed by the Company, offer and
sell such Registrable Securities in an underwritten offering using the same
underwriter or underwriters and, subject to the provisions of this Agreement, on
the same terms and conditions as other shares of Common Stock included in such
underwritten offering.

3. OBLIGATIONS OF THE COMPANY.

In connection with the registration of the Registrable Securities, the Company
shall have the following obligations:

a. The Company shall respond promptly to any and all comments made by the staff
of the SEC to any Registration Statement required to be filed hereunder, and
shall submit to the SEC, before the close of business on the business day
immediately following the business day on which the Company learns (either by
telephone or in writing) that no review of such Registration Statement will be
made by the SEC or that the staff of the SEC has no further comments on such
Registration Statement, as the case may be, a request for acceleration of the
effectiveness of such Registration Statement to a time and date as soon as
practicable. The Company shall keep such Registration Statement effective
pursuant to Rule 415 at all times until such date as is the earlier of (i) the
date on which all of the Registrable Securities have been sold and (ii) the date
on which all of the Registrable Securities may be immediately sold to the public
without registration or restriction pursuant to Rule 144(k) under the Securities
Act or any successor provision (the “Registration Period”), which Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein and all documents incorporated by reference therein) (A) shall
comply in all material respects with the requirements of the Securities Act and
the rules and regulations of the SEC promulgated thereunder and (B) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein not
misleading. The financial statements of the Company included in any such
Registration Statement or incorporated by reference therein (x) shall comply as
to form in all material respects with the applicable accounting requirements and
the published rules and regulations of the SEC applicable with respect thereto,
(y) shall be prepared in accordance with U.S. generally accepted accounting
principles, consistently applied during the periods involved (except as may be
otherwise indicated in such financial statements or the notes thereto or, in the
case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed on summary

 

4



--------------------------------------------------------------------------------

statements), and (z) fairly present in all material respects the consolidated
financial position of the Company and its consolidated subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
immaterial year-end adjustments).

b. The Company shall (i) prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to any Registration
Statement required to be filed hereunder and the prospectus used in connection
with any such Registration Statement as may be necessary to keep such
Registration Statement effective at all times during the Registration Period,
and (ii) during the Registration Period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
the Company covered by any such Registration Statement until such time as all of
such Registrable Securities have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the event the number of shares available under a
Registration Statement filed pursuant to this Agreement is, for any three
(3) consecutive trading days (the last of such three (3) trading days being the
“Registration Trigger Date”), insufficient to cover 100% of the Registrable
Securities then issued or issuable upon exercise of the Warrants (without giving
effect to any limitations on exercise contained in the Warrants), the Company
shall provide each Investor written notice of such Registration Trigger Date
within three business days thereafter and shall amend the Registration
Statement, or file a new Registration Statement (on the short form available
therefor, if applicable), or both, so as to cover 100% of the Registrable
Securities issued or issuable upon exercise of the Warrants (without giving
effect to any limitations on exercise contained in the Warrants) as of the
Registration Trigger Date, in each case, as soon as practicable, but in any
event within 15 days after the Registration Trigger Date. The Company shall
cause such amendment(s) and/or new Registration Statement(s) to become effective
as soon as practicable following the filing thereof. In the event the Company
fails to obtain the effectiveness of any such Registration Statement within 60
days after a Registration Trigger Date, each Investor shall thereafter be
entitled to payments as set forth in Section 2(b) hereof.

c. The Company shall furnish to each Investor whose Registrable Securities are
included in a Registration Statement and such Investor’s legal counsel
(i) promptly after the same is prepared and publicly distributed, filed with the
SEC or received by the Company, as applicable, one copy of the Registration
Statement and any amendment thereto, each preliminary prospectus and prospectus
and each amendment or supplement thereto, and, in the case of the Registration
Statement required to be filed pursuant to Section 2(a), each letter written by
or on behalf of the Company to the SEC or the staff of the SEC (including,
without limitation, any request to accelerate the effectiveness of the
Registration Statement or amendment thereto), and each item of correspondence
from the SEC or the staff of the SEC, in each case relating to the Registration
Statement (other than any portion thereof that contains information for which
the Company has sought confidential treatment), (ii) on the date of
effectiveness of the Registration Statement or any amendment thereto, a notice
stating that the Registration Statement or amendment has been declared
effective, and (iii) such number of copies of a prospectus, including a
preliminary prospectus, all amendments and supplements thereto and all such
other documents as such Investor may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by such Investor.

 

5



--------------------------------------------------------------------------------

d. The Company shall use its best efforts to (i) register and qualify the
Registrable Securities covered by any Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as each
Investor who holds Registrable Securities being offered reasonably requests,
(ii) prepare and file in those jurisdictions such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (A) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(d), (B) subject itself to general taxation in any such jurisdiction,
(C) file a general consent to service of process in any such jurisdiction,
(D) provide any undertakings that cause the Company undue expense or burden, or
(E) make any change in its Certificate of Incorporation or Bylaws, which in each
case the Board of Directors of the Company determines to be contrary to the best
interests of the Company and its stockholders.

e. As promptly as practicable after becoming aware of such event, the Company
shall (i) notify each Investor by telephone and facsimile of the happening of
any event, as a result of which the prospectus included in any Registration
Statement that includes Registrable Securities, as then in effect, includes an
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and (ii) promptly prepare a supplement or amendment to such Registration
Statement to correct such untrue statement or omission, and deliver such number
of copies of such supplement or amendment to each Investor as such Investor may
reasonably request.

f. The Company shall use its best efforts (i) to prevent the issuance of any
stop order or other suspension of effectiveness of any Registration Statement
that includes Registrable Securities, and, if such an order is issued, to obtain
the withdrawal of such order at the earliest practicable moment (including in
each case by amending or supplementing such Registration Statement), and (ii) to
notify each Investor who holds Registrable Securities being sold (or, in the
event of an underwritten offering, the managing underwriters) of the issuance of
such order and the resolution thereof (and if such Registration Statement is
supplemented or amended, deliver such number of copies of such supplement or
amendment to each Investor as such Investor may reasonably request).

g. The Company shall permit of counsel to the Initial Investors to review any
Registration Statement required to be filed hereunder and all amendments and
supplements thereto a reasonable period of time prior to its filing with the
SEC, and not file any document in a form to which such counsel reasonably
objects.

h. The Company shall make generally available to its security holders as soon as
practicable, but in no event later than 90 days after the close of the period
covered thereby, an earnings statement (in form complying with the provisions of
Rule 158 under the Securities Act) covering a twelve-month period beginning not
later than the first day of the Company’s fiscal quarter next following the
effective date of the Registration Statement. The Company will be deemed to have
complied with its obligations under this Section 3(h) upon the Company’s filing,
on an appropriate form, the appropriate report of the Company as required by the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “Exchange Act”).

 

6



--------------------------------------------------------------------------------

i. The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement that includes such
Investor’s Registrable Securities, (iii) the release of such information is
ordered pursuant to a subpoena or other order from a court or governmental body
of competent jurisdiction, (iv) such information has been made generally
available to the public other than by disclosure in violation of this or any
other agreement, or (v) such Investor consents to the form and content of any
such disclosure. The Company shall, upon learning that disclosure of any
information concerning an Investor is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt notice to
such Investor prior to making such disclosure, and cooperate with the Investor,
at the Investor’s expense, in taking appropriate action to prevent disclosure
of, or to obtain a protective order for, such information.

j. The Company shall use its best efforts to promptly cause all of the
Registrable Securities covered by any Registration Statement to be listed or
designated for quotation on the SmallCap Market, the National Market, the NYSE,
the AMEX or any other national securities exchange or automated quotation system
and on each additional national securities exchange or automated quotation
system on which securities of the same class or series issued by the Company are
then listed or quoted, if any, if the listing or quotation of such Registrable
Securities is then permitted under the rules of such exchange or automated
quotation system, and in any event, without limiting the generality of the
foregoing, to arrange for or maintain at least two market makers to register
with the National Association of Securities Dealers, Inc. (the “NASD”) as such
with respect to the Registrable Securities.

k. The Company shall provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities not later than the effective date
of the Registration Statement required to be filed pursuant to Section 2(a)
hereof.

l. The Company shall cooperate with any Investor who holds Registrable
Securities being offered and the managing underwriter or underwriters, if any,
to facilitate the timely preparation and delivery of certificates (not bearing
any restrictive legends) representing Registrable Securities to be offered
pursuant to any Registration Statement and enable such certificates to be in
such denominations or amounts, as the case may be, and registered in such names,
as such Investor or the managing underwriter or underwriters, if any, may
reasonably request. Without limiting the generality of the foregoing, within
three business days after any Registration Statement that includes Registrable
Securities is declared effective by the SEC, the Company shall cause legal
counsel selected by the Company to deliver to the transfer agent for the
Registrable Securities (with copies to any Investor whose Registrable Securities
are included in such Registration Statement), an opinion of such counsel in the
form attached hereto as Exhibit A.

m. At the request of any Investor, the Company shall prepare and file with the
SEC such amendments (including post-effective amendments) and supplements to any
Registration Statement required to be filed hereunder and the prospectus used in
connection with such Registration Statement as may be necessary in order to
change the plan of distribution set forth in such Registration Statement.

 

7



--------------------------------------------------------------------------------

n. The Company shall comply with all applicable laws related to a Registration
Statement and offering and sale of securities and all applicable rules and
regulations of governmental authorities in connection therewith (including,
without limitation, the Securities Act and the Exchange Act and the rules and
regulations thereunder promulgated by the SEC.)

o. From and after the date of this Agreement, the Company shall not, and shall
not agree to, allow the holders of any securities of the Company to include any
of their securities which are not Registrable Securities in the Registration
Statement required to be filed pursuant to Section 2(a) or 3(b) hereof without
the consent of the holders of a majority in interest of the Registrable
Securities.

p. The Company shall make available for inspection by (i) each Investor,
(ii) any underwriter participating in any disposition pursuant to any
Registration Statement, (iii) one firm of attorneys and one firm of accountants
or other agents retained by the Investors, and (iv) one firm of attorneys
retained by all such underwriters (collectively, the “Inspectors”) all pertinent
financial and other records, and pertinent corporate documents and properties of
the Company (collectively, the “Records”), as shall be reasonably deemed
necessary by each Inspector to enable such Inspector to exercise its due
diligence responsibility, and cause the Company’s officers, directors and
employees to supply all information which any Inspector may reasonably request
for purposes of such due diligence; provided, however, that each Inspector shall
hold in confidence and shall not make any disclosure (except to an Investor) of
any Record or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(A) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (B) the release of such
Records is ordered pursuant to a subpoena or other order from a court or
government body of competent jurisdiction, or (C) the information in such
Records has been made generally available to the public other than by disclosure
in violation of this or any other agreement. Nothing herein shall be deemed to
limit any Investor’s ability to sell Registrable Securities in a manner that is
otherwise consistent with applicable laws and regulations.

q. In the case of an underwritten public offering, at the request of any
Investor, the Company shall furnish, on the date of effectiveness of the
Registration Statement (i) an opinion, dated as of such date, from counsel
representing the Company addressed to any such Investor and in form, scope and
substance as is customarily given in an underwritten public offering and (ii) a
letter, dated such date, from the Company’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the underwriters, if any, and any such Investor.

r. At the request of an Investor or its affiliate(s), the Company shall amend
the Registration Statement to include such affiliate(s) of the Investor as a
selling stockholder in such Registration Statement.

 

8



--------------------------------------------------------------------------------

4. OBLIGATIONS OF THE INVESTORS.

In connection with the registration of the Registrable Securities, each Investor
shall have the following obligations:

a. It shall be a condition precedent to the obligations of the Company to effect
the registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Investor that such Investor shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least five trading days prior to the
first anticipated filing date of the Registration Statement, the Company shall
notify each Investor of the information the Company requires from each such
Investor.

b. Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
required to be filed hereunder, unless such Investor has notified the Company in
writing of such Investor’s election to exclude all of such Investor’s
Registrable Securities from such Registration Statement.

c. Upon receipt of any notice from the Company of the happening of any event of
the kind described in Section 3(e), 3(f) or 5(a) with respect to any
Registration Statement including Registrable Securities, each Investor shall
immediately discontinue disposition of Registrable Securities pursuant to such
Registration Statement until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Sections 3(e), 3(f) and 5(a),
as applicable, and, if so directed by the Company, such Investor shall deliver
to the Company (at the expense of the Company) or destroy (and deliver to the
Company a certificate of destruction) all copies in such Investor’s possession
of the prospectus covering such Registrable Securities current at the time of
receipt of such notice. Notwithstanding the foregoing or anything to the
contrary in this Agreement, but subject to compliance with applicable laws, the
Company shall cause the transfer agent for the Registrable Securities to deliver
unlegended shares of Common Stock to a transferee of an Investor in accordance
with the terms of the Securities Purchase Agreement and Warrants in connection
with any sale of Registrable Securities with respect to which any such Investor
has entered into a contract for sale prior to receipt of such notice and for
which any such Investor has not yet settled.

d. No Investor may participate in any underwritten distribution hereunder unless
such Investor (i) agrees to sell such Investor’s Registrable Securities on the
basis provided in any underwriting arrangements in usual and customary form
entered into by the Company, (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements,
(iii) agrees to pay its pro rata share of all underwriting discounts and
commissions and any expenses in excess of those payable by the Company pursuant
to Section 6 below, and (iv) complies with all applicable laws in connection
therewith. Notwithstanding anything in this Section 4(d) to the contrary, this
Section 4(d) is not intended to limit any Investor’s rights under Sections 2(a)
or 3(b) hereof.

 

9



--------------------------------------------------------------------------------

5. DELAY PERIODS; SUSPENSION OF SALES.

a. Delay Period. If, at any time prior to the expiration of the Registration
Period, the Company’s Board of Directors determines, in its reasonable good
faith judgment, that the disposition of Registrable Securities would require the
premature disclosure of material non-public information which may reasonably be
expected to have an adverse effect on the Company, then the Company shall not be
required to maintain the effectiveness of or amend or supplement the
Registration Statement for a period (a “Disclosure Delay Period”) expiring upon
the earlier to occur of (i) the date on which such material information is
disclosed to the public or ceases to be material or (ii) subject to Section 5(b)
hereof, up to 10 trading days after the date on which the Company provides a
notice to the Investors under Section 3(e) hereof stating that the failure to
disclose such non-public information causes the prospectus included in the
Registration Statement, as then in effect, to include an untrue statement of a
material fact or to omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading (each, a “Disclosure
Delay Period Notice”). For the avoidance of doubt, in no event shall a
Disclosure Delay Period exceed 10 trading days.

b. The Company shall give prompt written notice, in the manner prescribed by
Section 12 hereof, to the Investors of each Disclosure Delay Period, which
notice shall, if practicable, estimate the duration of such Disclosure Delay
Period. Each Investor shall, upon receipt of a Disclosure Delay Period Notice
prior to such Investor’s disposition of all of its Registrable Securities,
forthwith discontinue the disposition of such Registrable Securities pursuant to
the Registration Statement, and will not deliver any prospectus forming a part
thereof in connection with any sale of such Registrable Securities until the
expiration of such Disclosure Delay Period. In addition, the provisions of
Section 2(b) hereof shall not apply to the Disclosure Delay Periods.
Notwithstanding anything in this Section 5 to the contrary, the Company shall
not deliver more than two Disclosure Delay Period Notices in any one year period
and there shall not be more than an aggregate of 15 calendar days in any 90
calendar day period during which the Company is in a Disclosure Delay Period.

6. EXPENSES OF REGISTRATION.

All expenses incurred by the Company or the Investors in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3 above
(including, without limitation, all registration, listing and qualification
fees, printers and accounting fees, the fees and disbursements of counsel for
the Company and the fees and disbursements of one counsel selected by the
Investors, and any underwriting discounts and commissions) shall be borne by the
Company. In addition, the Company shall pay each Investor’s costs and expenses
(including legal fees) incurred in connection with the enforcement of the rights
of such Investor hereunder.

7. INDEMNIFICATION.

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

a. To the extent permitted by law, the Company shall indemnify, hold harmless
and defend (i) each Investor who holds such Registrable Securities, and (ii) the
directors, officers, fiduciaries, investment advisors, partners, general
partners and limited partners (and affiliates thereof), members (or other equity
holders), brokers or other persons acting on behalf of each such Investor and
employees and agents of each such Investor and each person, if any, who controls
each such Investor within the meaning of Section 15 of the Securities Act or
Section 20

 

10



--------------------------------------------------------------------------------

of the Exchange Act (each, an “Investor Indemnified Person”), against any
losses, claims, damages, liabilities or expenses (collectively, together with
actions, proceedings or inquiries by any regulatory or self-regulatory
organization, whether commenced or threatened, in respect thereof, “Claims”) to
which any of them may become subject insofar as such Claims arise out of or are
based upon: (A) any untrue statement or alleged untrue statement of a material
fact in a Registration Statement or the omission or alleged omission to state
therein a material fact required to be stated or necessary to make the
statements therein not misleading, (B) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus if used
prior to the effective date of such Registration Statement, or contained in the
final prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, or (C) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act or any other law (including, without
limitation, any state securities law or blue sky laws), rule or regulation
relating to the offer or sale of the Registrable Securities (the matters in the
foregoing clauses (A) through (C), collectively, “Violations”). Subject to the
restrictions set forth in Section 7(c) with respect to the number of legal
counsel, the Company shall reimburse each Investor and each other Investor
Indemnified Person, promptly as such expenses are incurred and are due and
payable, for any reasonable legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 7(a): (x) shall not apply to a Claim arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Investor
Indemnified Person expressly for use in the Registration Statement or any such
amendment thereof or supplement thereto; (y) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld; and
(z) with respect to any preliminary prospectus, shall not inure to the benefit
of any Investor Indemnified Person if the untrue statement or omission of
material fact contained in the preliminary prospectus was corrected on a timely
basis in the prospectus, as then amended or supplemented, if such corrected
prospectus was timely made available by the Company pursuant to Section 3(c)
hereof, and the Investor Indemnified Person was promptly advised in writing not
to use the incorrect prospectus prior to the use giving rise to a Violation and
such Investor Indemnified Person, notwithstanding such advice, used it. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Investor Indemnified Person and shall survive the
transfer of the Registrable Securities by the Investors pursuant to Section 10
hereof.

b. In connection with any Registration Statement in which an Investor is
participating, (i) each such Investor shall, severally and not jointly,
indemnify, hold harmless and defend, to the same extent and in the same manner
set forth in Section 7(a), the Company, each of its directors, each of its
officers who signs the Registration Statement, its employees and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, and any other stockholder selling
securities pursuant to the Registration Statement or any of its directors or
officers or any person who controls such stockholder within the meaning of the
Securities Act or the Exchange Act (each, a “Company Indemnified Person”),
against any Claims to which any of them may become subject insofar as

 

11



--------------------------------------------------------------------------------

such Claims arise out of or are based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished to the Company by such Investor
expressly for use in connection with such Registration Statement; and
(ii) subject to the restrictions set forth in Section 7(c), such Investor shall
reimburse the Company Indemnified Persons, promptly as such expenses are
incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim; provided, however, that the indemnification obligations contained in this
Section 7(b) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of such Investor, which
consent shall not be unreasonably withheld; and provided, further, that the
Investor shall be liable under this Agreement (including this Section 7(b) and
Section 8) for only that amount as does not exceed the net proceeds actually
received by such Investor as a result of the sale of Registrable Securities
pursuant to such Registration Statement. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Company Indemnified Person and shall survive the transfer of the Registrable
Securities by the Investor pursuant to Section 10 hereof. Notwithstanding
anything to the contrary contained herein, the indemnification obligations
contained in this Section 7(b) with respect to any preliminary prospectus shall
not inure to the benefit of any Company Indemnified Person if the untrue
statement or omission of material fact contained in the preliminary prospectus
was corrected on a timely basis in the prospectus, as then amended or
supplemented, and was made timely available by the Company for use by the
Investor.

c. Promptly after receipt by any party entitled to indemnification under this
Section 7 of notice of the commencement of any action (including any
governmental action), such indemnified party shall, if a Claim in respect
thereof is to made against any indemnifying party under this Section 7, deliver
to the indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the indemnified party;
provided, however, that such indemnifying party shall not be entitled to assume
such defense and an indemnified party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the indemnified party and the indemnifying
party would be inappropriate due to actual or potential conflicts of interest
between such indemnified party and any other party represented by such counsel
in such proceeding or the actual or potential defendants in, or targets of, any
such action include both the indemnified party and the indemnifying party and
any such indemnified party reasonably determines that there may be legal
defenses available to such indemnified party that are in conflict with those
available to such indemnifying party. The indemnifying party shall pay for only
one separate legal counsel for the indemnified parties, and such legal counsel
shall be selected by Investors holding a majority in interest of the Registrable
Securities included in the Registration Statement to which the Claim relates (if
the parties entitled to indemnification hereunder are Investor Indemnified
Persons) or by the Company (if the parties entitled to indemnification hereunder
are Company Indemnified Persons). The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
indemnified party under this Section 7, except to the extent that the
indemnifying party is actually prejudiced in its ability

 

12



--------------------------------------------------------------------------------

to defend such action. The indemnification required by this Section 7 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as such expense, loss, damage or liability is incurred
and is due and payable.

8. CONTRIBUTION.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party shall make the maximum contribution with
respect to any amounts for which it would otherwise be liable under Section 7 to
the fullest extent permitted by law as is appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and the indemnified party, on
the other hand, with respect to the Violation giving rise to the applicable
Claim; provided, however, that (a) no contribution shall be made under
circumstances where the maker would not have been liable for indemnification
under the fault standards set forth in Section 7, (b) no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any seller of Registrable
Securities who was not guilty of such fraudulent misrepresentation, and
(c) contribution (together with any indemnification or other obligations under
this Agreement) by any seller of Registrable Securities shall be limited in
amount to the net amount of proceeds received by such seller from the sale of
such Registrable Securities.

9. REPORTS UNDER THE EXCHANGE ACT.

With a view to making available to the Investors the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investors to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees to:

a. file with the SEC in a timely manner and make and keep available all reports
and other documents required of the Company under the Securities Act and the
Exchange Act so long as the Company remains subject to such requirements and the
filing and availability of such reports and other documents is required for the
applicable provisions of Rule 144; and

b. furnish to each Investor so long as such Investor holds Warrants or
Registrable Securities, promptly upon request, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested to
permit such Investor to sell such securities under Rule 144 without
registration.

10. ASSIGNMENT OF REGISTRATION RIGHTS.

The rights of the Investors hereunder, including the right to have the Company
register Registrable Securities pursuant to this Agreement, shall be
automatically assignable by each Investor to any transferee of all or any
portion of the Warrants or the Registrable Securities if: (a) the Investor
agrees in writing with the transferee or assignee to assign such rights, and a
copy of such agreement is furnished to the Company after such assignment,
(b) the Company is furnished with written notice of (i) the name and address of
such transferee or assignee, and (ii) the securities with respect to which such
registration rights are being transferred or assigned, (c) following such
transfer or assignment, the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act and applicable
state securities laws, (d) the

 

13



--------------------------------------------------------------------------------

transferee or assignee agrees in writing for the benefit of the Company to be
bound by all of the provisions contained herein, and (e) such transfer shall
have been made in accordance with the applicable requirements of the Securities
Purchase Agreement and the Warrants, as applicable. In addition, and
notwithstanding anything to the contrary contained in this Agreement, the
Securities Purchase Agreement or the Warrants, the Securities (as defined in the
Securities Purchase Agreement) may be pledged, and all rights of the Investor
under this Agreement or any other agreement or document related to the
transactions contemplated hereby may be assigned, without further consent of the
Company, to a bona fide pledgee in connection with an Investor’s margin or
brokerage account.

11. AMENDMENT OF REGISTRATION RIGHTS.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with written consent of the Company, each of the Initial
Investors (to the extent such Initial Investor or its affiliates still owns
Warrants or Registrable Securities) and the Investor(s) who hold a majority in
interest of the Registrable Securities or, in the case of a waiver, with the
written consent of the party charged with the enforcement of any such provision;
provided, however, that (a) no amendment hereto which restricts the ability of
an Investor to elect not to participate in an underwritten offering shall be
effective against any Investor which does not consent in writing to such
amendment; (b) no consideration shall be paid to an Investor by the Company in
connection with an amendment hereto unless each Investor similarly affected by
such amendment receives a pro rata amount of consideration from the Company; and
(c) unless an Investor otherwise agrees, each amendment hereto must similarly
affect each Investor. Any amendment or waiver effected in accordance with this
Section 11 shall be binding upon each Investor and the Company.

12. MISCELLANEOUS.

a. A person or entity is deemed to be a holder of Registrable Securities
whenever such person or entity owns of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more persons or entities with respect to the same Registrable Securities, the
Company shall act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Securities.

b. Any notices required or permitted to be given under the terms of this
Agreement shall be in writing and sent by certified or registered mail (return
receipt requested) or delivered personally, by nationally recognized overnight
carrier or by confirmed facsimile transmission, and shall be effective five days
after being placed in the mail, if mailed, or upon receipt or refusal of
receipt, if delivered personally or by nationally recognized overnight carrier
or confirmed facsimile transmission, in each case addressed to a party as
provided herein. The initial addresses for such communications shall be as
follows, and each party shall provide notice to the other parties of any change
in such party’s address:

 

  i. If to the Company:

 

Accentia Biopharmaceuticals, Inc.. 2324 South Hyde Park Avenue Suite 350 Tampa,
Florida, 33606 Telephone:   (813) 864-2554 Facsimile:   (813) 258-6912
Attention:   James A. McNulty, CPA

 

14



--------------------------------------------------------------------------------

with a copy simultaneously transmitted by like means (which transmittal shall
not constitute notice hereunder) to:

Name: Foley & Lardner LLP

100 North Tampa Street

Suite 2700

Tampa, Florida 33602

Telephone:

 

(813) 225-4122

Facsimile:

 

(813) 221-4210

Attention:

 

Curt P. Creely, Esq.

ii. If to any Investor, to such address as such Investor shall have provided in
writing to the Company.

c. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

d. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York applicable to contracts made and to be performed in the
State of New York. The Company irrevocably consents to the jurisdiction of the
United States federal courts and the state courts located in the City of New
York, Borough of Manhattan in any suit or proceeding based on or arising under
this Agreement and irrevocably agrees that all claims in respect of such suit or
proceeding may be determined in such courts. The Company irrevocably waives the
defense of an inconvenient forum to the maintenance of such suit or proceeding.
The Company further agrees that service of process upon the Company, mailed by
first class mail shall be deemed in every respect effective service of process
upon the Company in any such suit or proceeding in such forum. Nothing herein
shall affect any Investor’s right to serve process in any other manner permitted
by law. The Company agrees that a final non-appealable judgment in any such suit
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.

e. This Agreement and the other Transaction Documents (including any schedules
and exhibits hereto and thereto) constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof. There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein. This Agreement and the other
Transaction Documents supersede all prior agreements and understandings among
the parties hereto with respect to the subject matter hereof and thereof.

f. Subject to the requirements of Section 10 hereof, this Agreement shall inure
to the benefit of and be binding upon the successors and assigns of each of the
parties hereto.

g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

15



--------------------------------------------------------------------------------

h. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

i. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

j. Unless other expressly provided herein, all consents, approvals and other
determinations to be made by the Investors pursuant to this Agreement shall be
made by the Investors holding a majority in interest of the Registrable
Securities (determined as if all Warrants then outstanding had been exercised
for Registrable Securities) held by all Investors.

k. The initial number of Registrable Securities included on any Registration
Statement filed pursuant to Section 2(a) or 3(b), and each increase to the
number of Registrable Securities included thereon, shall be allocated pro rata
among the Investors based on the number of Registrable Securities held by each
Investor at the time of such establishment or increase, as the case may be. In
the event an Investor shall sell or otherwise transfer any of such holder’s
Registrable Securities, each transferee shall be allocated a pro rata portion of
the number of Registrable Securities included on a Registration Statement for
such transferor. Any shares of Common Stock included on a Registration Statement
and which remain allocated to any person or entity which does not hold any
Registrable Securities shall be allocated to the remaining Investors, pro rata
based on the number of shares of Registrable Securities then held by such
Investors. For the avoidance of doubt, the number of Registrable Securities held
by any Investor shall be determined as if all Warrants then outstanding were
exercised for Registrable Securities.

l. Each party to this Agreement has participated in the negotiation and drafting
of this Agreement. As such, the language used herein shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party to this Agreement.

m. For purposes of this Agreement, the term “business day” means any day other
than a Saturday or Sunday or a day on which banking institutions in the State of
New York are authorized or obligated by law, regulation or executive order to
close, and the term “trading day” means any day on which the National Market or,
if the Common Stock is not then traded on the National Market, the principal
national securities exchange, automated quotation system or other trading market
where the Common Stock is then listed, quoted or traded, is open for trading.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Initial Investor and the Company have caused
this Agreement to be duly executed as of the date first above written.

 

ACCENTIA BIOPHARMACEUTICALS, INC.

By:

 

 

Name:

 

Title:

  INITIAL INVESTOR:

 

(Print or Type Name of Purchaser)

By:

 

 

Name:

 

Title:

 

 

17



--------------------------------------------------------------------------------

EXHIBIT A

[Date]

[Transfer Agent]

 

RE:   ACCENTIA BIOPHARMACEUTICALS, INC.

Ladies and Gentlemen:

We are counsel to Accentia Biopharmaceuticals, Inc., a corporation organized
under the laws of the State of Florida (the “Company”), and we understand that
[Name of Investor] (the “Holder”) has purchased from the Company (i) shares of
the Company’s common stock, par value $0.001 per share (the “Common Stock”), and
(ii) warrants to acquire shares of Common Stock. Pursuant to a Registration
Rights Agreement, dated as of [                         ,             ], by and
among the Company and the signatories thereto (the “Registration Rights
Agreement”), the Company agreed with the Holder, among other things, to register
the Registrable Securities (as that term is defined in the Registration Rights
Agreement) under the Securities Act of 1933, as amended (the “Securities Act”),
upon the terms provided in the Registration Rights Agreement. In connection with
the Company’s obligations under the Registration Rights Agreement, on
[                         ,             ], the Company filed a Registration
Statement on Form S-1 (File No. 333-             ) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) relating to
the Registrable Securities, which names the Holder as a selling stockholder
thereunder. The Registration Statement was declared effective by the SEC on
                         ,             .

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered into an order declaring the
Registration Statement effective under the Securities Act at [time of
effectiveness] on [date of effectiveness], and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC.

Based on the foregoing, we are of the opinion that the Registrable Securities
are available for resale under the Securities Act pursuant to the Registration
Statement.

Very truly yours,

[NAME OF COUNSEL]

 

cc:   [Name of Investor]

 

18